Case 1:21-cv-00069-JNP Document 2-2 Filed 05/10/21 PageID.12 Page 1 of 10




                   EXHIBIT 2
Case 1:21-cv-00069-JNP Document 2-2 Filed 05/10/21 PageID.13 Page 2 of 10

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    04/19/2021
                                                                                                    CT Log Number 539413916
 TO:         Dana Bawden
             Allstate Insurance Company
             13937 S SPRAGUE LANE SUITE 400
             DRAPER, UT 84020

 RE:         Process Served in Utah

 FOR:        ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY (Domestic State: IL)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                                 CODY HOOD, Pltf. vs. ALLSTATE VEHICLE & PROPERTY INSURANCE COMPANY, Dft.
                                                  Name discrepancy noted.
 DOCUMENT(S) SERVED:                              Summons, Complaint
 COURT/AGENCY:                                    Second Judicial Court, Davis County, Davis Department, UT
                                                  Case # NONE
 NATURE OF ACTION:                                Insurance Litigation
 ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Midvale, UT
 DATE AND HOUR OF SERVICE:                        By Process Server on 04/19/2021 at 15:01
 JURISDICTION SERVED :                            Utah
 APPEARANCE OR ANSWER DUE:                        Within 21 days after service of this Summons (Document(s) may contain additional
                                                  answer dates)
 ATTORNEY(S) / SENDER(S):                         Ryan M. Nord
                                                  SAGE LAW PARTNERS, LLC
                                                  140 North Union Ave Suite 220
                                                  Farmington, UT 84025
                                                  801-438-7120
 ACTION ITEMS:                                    CT has retained the current log, Retain Date: 04/20/2021, Expected Purge Date:
                                                  04/25/2021

                                                  Image SOP

                                                  Email Notification, Dana Bawden dana.bawden@allstate.com

                                                  Email Notification, Greg Hamblin Greg.Hamblin@allstate.com

 REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                  1108 E. South Union Avenue
                                                  Midvale, UT 84047
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
 The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
 relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
 of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                    Page 1 of 2 / AS
Case 1:21-cv-00069-JNP Document 2-2 Filed 05/10/21 PageID.14 Page 3 of 10

                                                                                                     Service of Process
                                                                                                     Transmittal
                                                                                                     04/19/2021
                                                                                                     CT Log Number 539413916
 TO:         Dana Bawden
             Allstate Insurance Company
             13937 S SPRAGUE LANE SUITE 400
             DRAPER, UT 84020

 RE:         Process Served in Utah

 FOR:        ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY (Domestic State: IL)




 advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
 therein.




                                                                                                     Page 2 of 2 / AS
  Case 1:21-cv-00069-JNP Document 2-2 Filed 05/10/21 PageID.15 Page 4 of 10
                                                                               DoiIQ, 09/tou 1



Ryan M. Nord (#11140)
SAGE LAW PARTNERS,LLC
140 North Union Ave Suite 220
Farmington, Utah 84025
Telephone:(801)438-7120
Facsimile:(801)438-7121
Email: rnord@sagelawpartners.com
Attorneyfor Plaintiff


                           IN THE SECOND DISTRICT COURT,
                            DAVIS COUNTY,STATE OF UTAH


  CODY HOOD,                                                       SUMMONS

              Plaintiff,


  ALLSTATE VEHICLE & PROPERTY                                Civil No.:
  INSURANCE COMPANY,
                                                             Judge:
             Defendant.


THE STATE OF UTAH TO THE ABOVE-NAMED DEFENDANT:

       ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

       You are hereby summoned and required to answer the attached complaint. Within 21 days

after service ofthis Summons, you must file your written answer with the Clerk ofthe Court at the

following address: Second District Court, 800 West State Street, P.O. Box 769, Farmington, Utah

84025, and you must mail or deliver a copy to Plaintiffs attorneys at the address listed above. If

you fail to do so, judgment by default may be taken against you for the relief demanded in the

Complaint. Within 10 days after service ofthis Summons on you,the Complaint will be filed with
  Case 1:21-cv-00069-JNP Document 2-2 Filed 05/10/21 PageID.16 Page 5 of 10




the Clerk ofthe Court. If the Complaint is not filed with the Court within 10 days after service of

this Summons upon you, then you do not need to file an answer to the Complaint. You may call

the Clerk of the Court at(801)447-3800 at least 14 days after service of this Summons upon you

to determine if the Complaint has been filed.

       DATED this 16th day of April, 2021.

                                                SAGE LAW PARTNERS,LLC

                                             /s/Ryan M Nord
                                             Ryan M. Nord
                                             Attorneyfor Plaintiff




                                                  2
  Case 1:21-cv-00069-JNP Document 2-2 Filed 05/10/21 PageID.17 Page 6 of 10




Ryan M. Nord (11140)
SAGE LAW PARTNERS,LLC
140 North Union Ave., Suite 220
Farmington, Utah 84025
Tel:(801)438-7120
Fax:(801)438-7121
Email: rnord sagelawpartners.com
Attorneysfor Plaintiff


                           IN THE SECOND DISTRICT COURT,
                            DAVIS COUNTY,STATE OF UTAH



 CODY HOOD,
                                                                  COMPLAINT
            Plaintiff,
                                                                     Civil No.:

  ALLSTATE VEHICLE & PROPERTY                                         Judge:
, INSURANCE COMPANY,
                                                                Discovery Tier: 2
            Defendant.


       Plaintiff Cody Hood ("Plaintiff'), hereby complains and alleges against the defendant

Allstate Vehicle and Property Insurance Company (the "Defendant") as follows:

                                           PARTIES

       1.      Plaintiff is an individual who,and at all times, has resided in Davis County, State

of Utah.

       2.      Defendant is an insurance corporation that regularly conducts business in the

State of Utah and conducted business with Plaintiff in the State of Utah.
  Case 1:21-cv-00069-JNP Document 2-2 Filed 05/10/21 PageID.18 Page 7 of 10




                                 JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over this matter pursuant to Utah Code

Ann. § 78A-5-102.

       4.      Venue is proper pursuant to Utah Code Ann. §§ 78B-3-304 and 307.

                                  FACTUAL ALLEGATIONS

       5.      Plaintiff is the owner of real property located at 632 West 2025 North,

Centerville, Utah (the "Property").

       6.      Plaintiff obtained a property insurance policy, policy no. 000807400913,from

Defendant(referred to herein as the "Policy"), insuring the Property.

       7.      Plaintiff was listed as the insured under the Policy.

       8.      During the Policy period, a storm (the "Storm") passed through the Property area

and caused significant damage to the Property.

       9.      Plaintiff contacted Defendant to discuss the damage to the Property and to open a

claim in relationship thereto (the "Claim").

        10.    Defendant failed to properly investigate the Claim.

        1 1.   Defendant failed to properly cover the Claim.

        12.    In total, Plaintiff is entitled to recover damages to repair the property from losses

caused by the storm in an amount to be established, plus public adjuster costs, attorney fees,

interest and costs.

                                      FIRST CAUSE OF ACTION
                                        (Breach of Contract)

        13.    Plaintiff realleges and incorporates by reference the allegations in all of the prior

paragraphs.

                                                 2
  Case 1:21-cv-00069-JNP Document 2-2 Filed 05/10/21 PageID.19 Page 8 of 10




        14.    The Policy constitutes a valid and enforceable contract whereby Defendant

insured Plaintiff in the Policy.

        15.    Plaintiff is entitled to full payment for losses under the Policy.

        16.    Defendant has materially breached the Policy by, among other things, failing to

timely and fully pay Plaintiff for covered losses.

        17.    Defendant has materially breached the Policy by, among other things, failing to

pay for actual damages caused by the Storm.

        18.    As a direct and proximate result of Defendant's material breach of the Policy as

described above, Plaintiff has incurred, and continues to incur, significant damages.

        19.    Defendant's actions and inactions in responding to, evaluating, and handling the

Claim constitutes bad faith under Utah law.

        20.    As a direct and proximate result of Defendant's bad faith actions and breach of

the Policy, as described above, Plaintiff has incurred, and continues to incur, significant

damages.

        21.     Plaintiff is therefore entitled to judgment against Defendant as set forth below in

the Prayer for Relief

                                  SECOND CAUSE OF ACTION
                          (Breach of Duty of Good Faith and Fair Dealing)

        22.    Plaintiff realleges and incorporates by reference the allegations in each ofthe

prior paragraphs.

        23.    The Policy constitutes a valid and enforceable contract between Defendant and

Plaintiff.

        24.    An implied covenant of good faith and fair dealing exists in the Policy.

                                                 3
  Case 1:21-cv-00069-JNP Document 2-2 Filed 05/10/21 PageID.20 Page 9 of 10




       25.      Defendant breached the duty of good faith and fair dealing in the following

respects:

             a. Failing to properly investigate the Claim;

             b. Failing to fairly evaluate the Claim;

             c. Failing to promptly pay and settle the Claim;

             d. Failing to comply with Utah law regarding the handling ofthe Claim;

             e. Misrepresenting facts regarding policy provisions and coverages;

             f. Asserting standards and terms for denial ofthe Claim not contained within or

                supported by the Policy; and

             g. Failing to deal with its insured as a layman and not as an expert in the subtleties

                oflaw and insurance.

       26.      As a direct and proximate result of Defendant's breach of the duty of good faith

and fair dealing as described above, Plaintiff has incurred, and continues to incur, significant

damages.

       27.      Plaintiff is therefore entitled to judgment against Defendant as set forth below in

the Prayer for Relief

                                         PRAYER FOR RELIEF

WHEREFORE,the Plaintiff requests relief as follows:

       I.       On Plaintiffs First Cause of Action: A money judgment against Defendant in an

amount to be established, plus public adjuster costs, attorney fees, interest and costs;

                On Plaintiffs Second Cause of Action: A money judgment against Defendant in

an amount to be established, plus public adjuster costs, attorney fees, interest and costs;


                                                  4
 Case 1:21-cv-00069-JNP Document 2-2 Filed 05/10/21 PageID.21 Page 10 of 10




      III.   For such other relief as the Court deems proper.

DATED this 16th day of April 2021.
                                                  SAGE LAW PARTNERS,LLC

                                                  /s/Ryan M Nord
                                                  Ryan M. Nord
                                                  Attorneysfor Plaintiff




                                              5
